Citation Nr: 0409841	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-03 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), for accrued purposes, rated as 30 percent 
disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1970 to October 1989.  He 
died on January 7, 1994.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that in correspondence received in March 1997, the 
appellant indicated that she was seeking to reopen a claim of 
entitlement to service connection for gunshot wound residuals, for 
accrued purposes.  This issue is referred to the agency of 
original jurisdiction (AOJ) for any appropriate action.  

The Board notes that in December 2002, the veteran revoked his 
power of attorney with AMVETS.  


FINDINGS OF FACT

1.  The veteran died in January 1994.  

2.  The AOJ established service connection for accrued purposes in 
a June 1995 rating decision, from October 1989.  The appellant did 
not file a timely appeal of the June 1995 rating decision.  

4.  The evidence submitted subsequent to the June 1995 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration, and alone or in connection 
with evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of the 
claims or is cumulative.  



CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal as to 
the June 1995 rating decision denying an increased evaluation for 
PTSD for accrued purposes.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).

2.  The June 1995 rating decision denying entitlement to 
additional accrued benefits based on PTSD is final and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The June 1995 rating decision is final.  38 U.S.C.A. § 5108.  In 
order to reopen the claim, the appellant must present new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed claim, 
VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material evidence, 
the veteran must submit evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

If the Board determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the claim is reopened.  See 
Elkins v. West, 12 Vet. App. 209, 219 (1999); Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

VCAA

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2001) (hereafter "VCAA").  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA.  In this case, even 
though the AOJ did not have the benefit of the explicit provisions 
of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  VCAA, (38 U.S.C.A. § 
5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2001)).  The record shows that the 
appellant was notified in the February 2002 decision of the 
reasons and bases for the decision.  She was further notified of 
this information in the December 2002 statement of the case and 
the April 2003 supplemental statement of the case.  The Board 
concludes that the discussions in the February 2002 rating 
decision and in the statement and supplemental statement of the 
case, which were all sent to the appellant, informed her of the 
information and evidence needed to substantiate the claim.  By 
letter dated in April 2003, she was advised of the evidence she 
needed to submit to substantiate her claim, VA's duty to notify 
her about her claim, VA's duty to assist in obtaining evidence for 
her claim, what the evidence must show to substantiate her claim, 
what information or evidence was needed from her, what she could 
do to help with her claim, and what VA had done to help with her 
claim.  By letter dated in December 2003, she was advised of the 
procedures by which to submit additional evidence.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U.S.C.A.§ 
5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159 (2001)).  The appellant has not identified 
any available unobtained evidence that might aid her claim.  In 
this case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

Analysis

The veteran died in January 1994.  Service connection for the 
cause of death, and for PTSD for accrued purposes was established 
in a June 1995 rating decision.  A notice of disagreement was 
received in September 1995.  A statement of the case was issued in 
November 1995.  In correspondence received in March 1997, the 
appellant indicated that she desired to appeal the June 1995 
rating decision.  

In February 2002, the AOJ denied the appellant's claim of 
entitlement to additional accrued benefits based on the veteran's 
service-connected PTSD.  The appellant perfected an appeal of the 
AOJ's February 2002 denial of reopening the claim for additional 
accrued benefits based on PTSD.  

Initially, the Board finds that the appellant did not file a 
timely substantive appeal of the June 1995 rating decision.  The 
Board notes that in association with a November 1995 statement of 
the case, the appellant was advised of the requirements to perfect 
an appeal of the June 1995 rating decision.  Therefore, the 
veteran is not prejudiced and the Board will not address the 
matter further.  

To the extent that the appellant's 1997 claim is a petition to 
reopen a claim for additional accrued benefits, the Board notes 
that applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  The veteran died in 1994.  Therefore, it is not a 
valid claim.  The Board notes that it is factually impossible for 
the July 2001 VA opinion to be considered to have been of record 
for purposes of accrued benefits as the veteran died in 1994.  

The effective date of a claim of new and material evidence 
sufficient to reopen a claim, if successful, is generally the date 
of the claim to reopen.  See Flash v. Brown, 8 Vet. App. 332 
(1995).  The Board notes that the appellant did not perfect an 
appeal of the June 1995 rating decision and that decision is 
final.  Addressing the evidence of record prior and subsequent to 
the June 1995 rating decision is not required in this case because 
the effective date of a claim to reopen is the date of claim.  In 
this case, the date of claim was in 1997.  Service connection 
based on PTSD was established from October 1989.  Thus, there is 
no legal basis upon which to provide additional accrued benefits 
based on PTSD.  

In summary, regardless of how the issue is characterized in this 
case, there is no legal basis upon which to provide benefits.  If 
the claim is considered as one for additional accrued benefits, it 
must be denied because it was not filed within one year of the 
date of the veteran's death in January 1994.  If it were 
determined to be a valid claim to reopen based on new and material 
evidence, it would generally fail because the effective date of a 
claim to reopen would be no earlier than date of receipt of the 
claim to reopen.  This claim to reopen is obviously later than the 
1995 rating decision and the prior claim.  Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).  The copies of outpatient treatment records 
were most, if not all, duplicates contained in the claims file at 
the time of death.  The Board notes that the only way to prevail 
is CUE and such has not been alleged.  


ORDER

The application to reopen a claim for additional accrued benefits 
is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



